Case: 19-10728      Document: 00515385776         Page: 1    Date Filed: 04/17/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-10728                           April 17, 2020
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

WILLIE HUGH WASHINGTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-106-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Willie Hugh Washington appeals from the third revocation of his term of
supervised release for his original conviction of conspiracy to possess with
intent to distribute at least five grams of methamphetamine. For the third
revocation, the district court sentenced Washington to three years of
imprisonment and ten years of supervised release.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10728    Document: 00515385776     Page: 2   Date Filed: 04/17/2020


                                 No. 19-10728

      Washington argues that his sentence was procedurally unreasonable
because the district court treated the revocation as mandatory and failed to
consider drug treatment as an alternative, as required under 18 U.S.C.
§ 3583(d). Additionally, he contends that the district court failed to consider
his argument that his relapses into drug use were triggered by trauma.
Washington did not preserve these issues for appellate review. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009).
      The record indicates that the district court implicitly considered these
concerns. Moreover, the district court provided a sufficient explanation for his
above-guidelines sentence. See Rita v. United States, 551 U.S. 338, 356-58
(2007); United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013). Accordingly,
Washington has not demonstrated that the district court committed plain error
by imposing a procedurally unreasonable sentence. See Mondragon-Santiago,
564 F.3d at 361.
      In light of the Supreme Court’s decision in United States v. Haymond,
139 S. Ct. 2369 (2019), Washington also argues that his sentence is
procedurally unreasonable because the mandatory revocation and sentence of
imprisonment required under § 3583(g) were unconstitutional.          However,
because Washington raised this issue for the first time in his reply brief and
because it did not derive from any new arguments raised by the Government
on appeal, we will not consider this issue. See United States v. Rodriguez, 602
F.3d 346, 360 (5th Cir. 2010).
      In addition, Washington argues that his above-guidelines sentence was
substantively unreasonable because his sentence of imprisonment was more
than three times the upper end of the advisory guidelines range, because the
district court failed to consider drug treatment as an alternative, because the
total of his current and prior revocation sentences exceeds his original 60-



                                       2
    Case: 19-10728   Document: 00515385776      Page: 3   Date Filed: 04/17/2020


                                No. 19-10728

month sentence, and because his prior revocation sentences of imprisonment
and supervised release were unsuccessful. However, he has not shown that
the district court did not account for a sentencing factor that should have
received significant weight, gave significant weight to an irrelevant or
improper factor, or made a clear error in judgment when balancing the
sentencing factors. See United States v. Warren, 720 F.3d 321, 332 (5th Cir.
2013).   Thus, he has not demonstrated that the district court imposed a
sentence that was substantively unreasonable, plainly or otherwise.          See
United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011); United States v.
Rodriguez, 523 F.3d 519, 525 (5th Cir. 2008).
      AFFIRMED.




                                      3